FILED
                            NOT FOR PUBLICATION                             MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA, on                     No. 10-35734
behalf of US General Services
Administration,                                  D.C. No. 2:09-cv-00337-TSZ

               Plaintiff - Appellee,
                                                 MEMORANDUM *
  v.

TOM McMACKIN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Tom McMackin appeals pro se from the district court’s summary judgment

in an unlawful detainer action brought against McMackin by the United States on




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
behalf of the General Services Administration (“GSA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because McMackin

failed to raise a genuine dispute of material fact as to GSA’s right to damages and

the amount of damages owed. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24

(1986) (setting forth summary judgment standard); Sprincin King St. Partners v.

Sound Conditioning Club, Inc., 925 P.2d 217, 221-23 (Wash. Ct. App. 1996)

(discussing Washington unlawful detainer law and noting that commercial tenant’s

allegations of breach by landlord did not excuse failure to pay rent).

      The district court did not abuse its discretion in denying McMackin’s motion

to compel discovery of documents that he had previously requested from GSA

under the Freedom of Information Act (“FOIA”) because McMackin did not

demonstrate that he sought these documents through discovery. See Preminger v.

Peake, 552 F.3d 757, 768 n.10 (9th Cir. 2008) (district court’s discovery rulings

are reviewed for abuse of discretion). Moreover, McMackin neither asserted a

FOIA claim, nor showed that he exhausted his administrative remedies under

FOIA. See United States v. Steele (In re Steele), 799 F.2d 461, 465-66




                                          2                                   10-35734
(9th Cir. 1986) (failure to exhaust administrative remedies required under FOIA

before seeking judicial review deprives district court of jurisdiction).

      McMackin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                10-35734